ORDER

On consideration of the petition for hearing filed on August 26, 1994, and the response to the petition filed on September 13, 1994,
IT IS ORDERED:
1. The petition for hearing is GRANTED.
2. Under Appellate Rule 305(a), formal briefs conforming to Appellate Rule 212 shall be filed in the Supreme Court. The following issues shall be addressed in addition to those thought relevant by the parties:
1. Would it have been permissible for Officer Finch to have read in detail the papers in question as part of the inventory search she conducted?
2. If the answer to the above is negative, can Officer Stauber’s search be sustained on a “second glance” rationale?
The petitioner’s opening brief shall be served and filed on or before December 1, 199k-Briefing shall thereafter proceed on the schedule prescribed in Appellate Rule 212(a)(1).
3. Either party may request oral argument within the time allowed by Appellate Rule 213(a).